192 S.E.2d 643 (1972)
16 N.C. App. 597
STATE of North Carolina
v.
William Claude DOUGLAS.
No. 7226SC627.
Court of Appeals of North Carolina.
November 22, 1972.
Certiorari Denied January 18, 1973.
*645 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Wardlaw, Knox, Caudle & Knox by John S. Freeman and Henry E. Fisher, Charlotte, for defendant.
Certiorari Denied by Supreme Court January 18, 1973.
BROCK, Judge.
Case number 71CR65216 (assault on Howard Pettice).
Defendant assigns as error the charge of the court respecting defendant's right to act in self-defense. We think the charge is clear and fair, and, when read in context, submitted the case to the jury upon applicable principles of law. This assignment of error is overruled.
Case number 70CR79662 (assault on Marie Pettice).
Defendant assigns as error the failure of the court to instruct the jury upon the law applicable to his defense of an accidental shooting. This assignment of error is sustained. Defendant's entire defense in this case was his contention that the shot which hit Marie Pettice was accidentally fired when she accidentally hit the pistol after the scuffle with Howard Pettice had concluded. This was a substantial feature of defendant's defense and he was entitled to an instruction thereon without special request. 3 Strong, N.C.Index 2nd, Criminal Law, § 113, p. 10.
In case number 71CR65216 (assault on Howard Pettice): No Error.
In case number 70CR79662 (assault on Marie Pettice): New Trial.
MALLARD, C. J., and BRITT, J., concur.